DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 17 and 30, it is unclear if the limitations following the recitations of “preferably” are optional, or required. For purposes of examination, the recitations will be considered optional.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation at least 400 J/(K*kg), and the claim also recites at least 600 J/(K*kg) which is the narrower statement of the 
	Regarding claim 25, the recitation “the second heat exchanger” lacks antecedent basis.
	Regarding claim 28, the recitation “the method of claim 16” is unclear, as claim 16 is not a method claim, but rather an apparatus claim.  It is thus unclear how to interpret the subsequent claims to any meaningful degree. For purposes of examination, in an effort to advance compact prosecution, claim 28 will be interpreted to depend from claim 24 or claim 25, which are both preceding method claims.  
	Regarding claim 28, the recitation “the hot gas” lacks antecedent basis.  
Regarding claim 29, the recitation “the gas to be heated” lacks antecedent basis.
Regarding claim 29, the recitation “their second gas outlet” is unclear, as it is unclear which gas outlet is being referred to.  It is suggested “their respective second gas outlets” be used, or a suitable alternative.
  Claims 26-30 depend from claim(s) 25/28 and thus are rejected accordingly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sato (JP52019351). 
Regarding claim 16, Sato discloses a heat exchanger (see annotated Fig. 1 below, hereinafter Fig. A) comprising: a first gas inlet (Fig. A), a first gas outlet (Fig. A) and a first gas flow path (Fig. A) extending from the first gas inlet to the first gas outlet; a second gas inlet (Fig. A), a second gas outlet (Fig. A) and a second gas flow path (Fig. A) extending from the second gas inlet to the second gas outlet, wherein the first flow path is in thermal contact with but physically separated from the second flow path by means of a gas-impermeable heat-conducting barrier (Fig. A), the first flow path contains a first heat- regenerative packing (Fig. A) in physical and heat-conducting contact with the barrier, and the second flow path contains a second heat-conductive packing (Fig. A) in physical and heat-conducting contact with the barrier.

    PNG
    media_image1.png
    854
    787
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 1 of Sato


Regarding claims 20-23, Sato teaches the limitations of claim 16, and Sato is capable of  being configured such that the first gas inlet is connected to an exhaust gas outlet of a combustion chamber;  the second gas inlet is connected to a source of a gaseous fuel and the second gas outlet is connected to a fuel inlet of the combustion chamber; the second gas inlet is connected to a source of a gaseous combustion oxidant and the second gas outlet is connected to an oxidant inlet of the combustion chamber; the source of the gaseous combustion oxidant is a source of a combustion oxidant having an oxygen content of at least 80%vol.  The limitations of claims 20-23 are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the claim is directed to a heat exchanger, and thus any limitations directed to what the heat exchanger may be attached to (a combustion chamber, source of oxidant, source of fuel, etc.) are merely considered statements of intended use, and do not further limit the structure of the heat exchanger in any way, other than requiring said structure to be capable of being configured in such a manner.  
Claim(s) 16-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hapgood (GB1246581). 
NOTE: While redundant rejections are typically avoided for the purposes of compact prosecution, here, a second anticipation rejection is relied upon for the purpose of illustrating the breadth of the claims.  
Regarding claim 16, Hapgood discloses a heat exchanger (see annotated Fig. 10 below, hereinafter Fig. B) comprising: a first gas inlet (Fig. B), a first gas outlet (Fig. B) and a first gas flow path (Fig. B) extending from the first gas inlet to the first gas outlet; a second gas inlet (Fig. B), a second gas outlet (Fig. B) and a second gas flow path (Fig. B) extending from the second gas inlet to the second gas outlet, wherein the first flow path is in thermal contact with but physically separated from the second flow path by means of a gas-impermeable heat-conducting barrier (Fig. B), the first flow path contains a first heat- regenerative packing (Fig. B) in physical and heat-conducting contact with the barrier, and the second flow path contains a second heat-conductive packing (Fig. B) in physical and heat-conducting contact with the barrier.

    PNG
    media_image2.png
    610
    1008
    media_image2.png
    Greyscale

Fig. B - Annotated Fig. 10
Regarding claims 17-18, Hapgood discloses the limitations of claim 16, and Hapgood further discloses the first packing has a specific heat capacity of at least 400 J/(K*kg), and wherein the second packing presents a thermal conductivity of more than 1.0 W/(m*K). (stainless steel, page 2, line 75-95, it is noted these are inherent properties of said stainless steel, which has a heat capacity of approximately 460 J/K*kg and a thermal conductivity of approximately 14 W/m*K).  This is further evidenced by Incropera & DeWitt, 2002, table A.1 pages 906-907, reproduced below.  

    PNG
    media_image3.png
    491
    818
    media_image3.png
    Greyscale

Regarding claim 19, Hapgood discloses the limitations of claim 16, and Hapgood further discloses whereby the second flow path (Fig. A) surrounds the first flow path (Fig. A). 
Regarding claims 20-23, Hapgood teaches the limitations of claim 16, and Hapgood is capable of  being configured such that the first gas inlet is connected to an exhaust gas outlet of a combustion chamber;  the second gas inlet is connected to a source of a gaseous fuel and the second gas outlet is connected to a fuel inlet of the combustion chamber; the second gas inlet is connected to a source of a gaseous combustion oxidant and the second gas outlet is connected to an oxidant inlet of the combustion chamber; the source of the gaseous combustion oxidant is a source of a combustion oxidant having an oxygen content of at least 80%vol.  The limitations of claims 20-23 are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP52019351) in view of Kang (US20140087322). 
Regarding claims 17-18, Sato teaches the limitations of claim 16, and Sato further teaches wherein the first packing and second packing may be metal or ceramic, however is silent to the first packing has a specific heat capacity of at least 400 J/(K*kg), and the second packing presents a thermal conductivity of more than 1.0 W/(m*K).
Kang teaches alumina packing is well known in the art to facilitate heat transfer (¶[0100]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include wherein the first . 
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP52019351) in view of Chudnovsky (US20090011290). 
	Assuming arguendo, that the limitations external to the claimed invention (a heat exchanger) should be given patentable weight, the following alternative rejection is made. 
Regarding claims 20-23, Sato teaches the limitations of claim 16, and Sato is silent to  the first gas inlet is connected to an exhaust gas outlet of a combustion chamber;  the second gas inlet is connected to a source of a gaseous fuel and the second gas outlet is connected to a fuel inlet of the combustion chamber; the second gas inlet is connected to a source of a gaseous combustion oxidant and the second gas outlet is connected to an oxidant inlet of the combustion chamber; the source of the gaseous combustion oxidant is a source of a combustion oxidant having an oxygen content of at least 80%vol .
Chudnovsky teaches (see heat exchange vessels 11 for fuel and 12 for combustion air; Fig. 1) the first gas inlet (gas inlet 16/21; Fig. 1) is connected to an exhaust gas outlet of a combustion chamber (combustion chamber 10; Fig. 1);  the second gas inlet (fuel inlet 19; Fig. 1) is connected to a source of a gaseous fuel and the second gas outlet (20; Fig. 1) is connected to a fuel inlet (15; Fig. 1) of the combustion chamber; the second gas inlet (air or oxygen inlet 24; Fig. 1) is connected to a source of a gaseous combustion oxidant and the second gas outlet (25; Fig. 1) is connected to an oxidant inlet (14; Fig. 1) of the combustion chamber; the source of the gaseous combustion oxidant is a source of a combustion oxidant having an oxygen 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include the heat exchanger as an air and fuel preheater for a furnace as taught by Chudnovsky, in order to preheat fuel and oxygen, in order to increase the efficiency of a furnace (¶[0012]). 
Claims 24-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP52019351) in view of Chaney (US5191930). 
Regarding claim 24, Sato teaches the limitations of claim 16, and Sato does not teach the method of operating the heat exchanger comprising the alternating operation of the heat exchanger: a first operating stage during which a hot gas flows from the first gas inlet to the first gas outlet along the first gas flow path, thereby coming into contact with and heating the first heat-regenerative packing, while no gas flows along the second gas flow path; and a second operating stage during which a gas to be heated flows from the second gas inlet to the second gas outlet along the second gas flow path, thereby coming into contact with and being heated by the second heat-conductive packing while no gas flows along the first gas flow path.
Chaney teaches the method of operating the heat exchanger (one of regenerators 54/56; Fig. 5-6 & see operation thereof as described in Col. 5, lines 40-65) comprising the alternating operation of the heat exchanger: a first operating stage (with respect to 56, stage in which valve 66 is open/with respect to 54, stage in which valve 64 is open) during which a hot gas (hot gas from furnace 60) flows from the first gas inlet to the first gas outlet along the first 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include the operating method of Chaney, in order to provide a method of preheating air for a furnace with regenerated/recuperated heat from the exhausted furnace gas, with improved efficiency (Col. 6, lines 20-40), or alternatively, to modify the method of Chaney to include the heat exchanger of Sato, in order to provide a heat exchanger  that is small in size, inexpensive, and provides improved performance (Page 2, section 3).

Chaney teaches the method of heating a gas using two of the heat exchangers (54 & 56; Fig. 5-6, NOTE: while only one heat exchanger 54 is shown in Fig. 6 in detail, it is clear this applies to both heat exchangers 56 and 54 of Fig. 5), comprising the alternating operation (see 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include the operating method of Chaney, in order to provide a method of preheating air for a furnace with regenerated/recuperated heat from the exhausted furnace gas, with improved efficiency (Col. 6, lines 20-40), or alternatively, to modify the method of Chaney to include the heat exchanger of Sato, in order to provide a heat exchanger  that is small in size, inexpensive, and provides improved performance (Page 2, section 3).
Regarding claim 27, Sato/Chaney teaches the limitations of claim 25, and Sato/Chaney further teaches the first and second heat exchangers are counter-flow heat exchangers (Fig. A, heat exchanger of Sato).
Regarding claim 28, Sato/Chaney teaches the limitations of claim 16, and Sato/Chaney further teaches the hot gas is an exhaust gas from a combustion chamber (furnace 60 of Chaney; Fig. 5)
Regarding claim 29, Sato/Chaney teaches the limitations of claim 28, and Sato/Chaney further teaches the gas to be heated is a fuel or a combustion oxidant (air – Col. 6, lines 0-15) and whereby the heated gas leaving the first and second heat exchangers via their second gas outlet is supplied to the combustion chamber (as an oxidant to burner 58; Fig. 5 - Chaney).
. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP52019351) in view of Chaney (US5191930) and Hashimoto (JP53067150A). 
Regarding claim 26, Sato/Chaney teaches the limitations of claim 25, and Sato/Chaney does not teach the first and second heat exchangers are co-flow heat exchangers. 
Hashimoto teaches such a heat exchanger may be used in a co-flow arrangement (see flow of 3 & 4 in Fig. 2, reproduced below), in order to recover exhaust heat (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sati to substitute the co-flow arrangement of Hashimoto, in order to recover exhaust heat (Page 1), as the co-flow arrangement is recognized in the art as a functional equivalent.  


    PNG
    media_image4.png
    260
    386
    media_image4.png
    Greyscale

Hashimoto – Figure 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hengelmolen (US4901789) teaches an alternating type heat regenerator (Fig. 6-7)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763